             Case 8:20-bk-04253-CED           Doc 105     Filed 03/08/21     Page 1 of 2




                                           ORDERED.
         Dated: March 04, 2021




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
In re:

OUTDOOR BY DESIGN, LLC                                  Case No.: 8:20-bk-04253-CED

Debtor.
                                       /

               ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

          THIS CAUSE came before the Court for consideration of the Motion To Withdraw as

Counsel filed by Benjamin G. Martin, Esq. (Doc. No. 98) (the “Motion”), pursuant to negative notice

provisions of Local Rule 2002-4. The Court, considering the Motion and the absence of any record

objection to the Motion by any party in interest, deems the Motion to be uncontested. Accordingly,

it is

          ORDERED that:

          1. The Motion is GRANTED.

          2. Counsel for Debtor, Benjamin G. Martin, Esq., is relieved of any and all further

responsibility in connection with this Chapter 7 case.

          3. Future pleadings, notices and other correspondence shall be served upon the Debtor at the

addresses below:
           Case 8:20-bk-04253-CED         Doc 105     Filed 03/08/21    Page 2 of 2


                      Outdoor By Design, LLC
                      c/o Members, Jerry & Tammy Camp
                      2413 Sonoma Drive W
                      Nokomis, FL 34275

                      Outdoor By Design, LLC
                      c/o Members, Donald & Lisa Corning
                      967 Carnoustie Way
                      Oregon, WI 53575


Attorney Benjamin G. Martin, Esq., is directed to serve a copy of this Order on interested
parties who do not receive service by CM/ECF and file proof of service within three days of
the entry of this Order.
